Citation Nr: 1624126	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  07-04 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1979 to March 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In the Veteran's February 2007 substantive appeal, she requested a Board hearing before a Veterans Law Judge.  In March 2007, she withdrew her request for a hearing pursuant to 38 C.F.R. § 20.704(e).

In December 2009 and March 2011, the Board remanded the Veteran's appeal for further evidentiary development.

In November 2013, the Board denied the Veteran's claims of entitlement to an increased rating for dysthymic disorder and a TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 Memorandum Decision, the Court vacated the Board's November 2013 decision and remanded the case for further proceedings consistent their decision.

In June 2015, the Board increased the assigned disability rating for an acquired psychiatric disorder, originally characterized as dysthymic disorder, to 70 percent and remanded the claim of entitlement to a TDIU for further development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denial in an October 2015 supplemental statement of the case (SSOC).  




FINDINGS OF FACT

1.  The Veteran is service-connected for cyst excision, left outer ear, rated noncompensable and acquired psychiatric disorder rated 70 percent disabling.  Her combined disability rating is 70 percent. 

2.  The Veteran's service-connected disabilities do not, either individually or collectively, preclude her from securing and following substantially gainful employment consistent with her education and occupational experience.


CONCLUSION OF LAW

The criteria for a TDIU due to service-connected disabilities are not met.  
38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 as amended (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

A letter dated in March 2011, notified the Veteran of the evidence needed to substantiate her claim for a TDIU.  There has been no allegation that the notice was insufficient, and the Board finds that the duty to notify is met.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4). 

The RO obtained the Veteran's Social Security Administration (SSA) records, VA and private treatment records in furtherance of her claim.  

As indicated above, the claim of entitlement to TDIU was remanded in June 2015 to afford her a VA examination to assess the impact of her service-connected disabilities on her employability.

In October 2015, a VA examination with a medical opinion was obtained to determine the impact of the Veteran's service-connected disabilities on her employability.  

The Board finds that the October 2015 VA opinion is adequate, as it is predicated on the evidence of record, including her medical records contained in the claims file.  The VA physician considered all of the pertinent evidence of record, including the contentions of the Veteran, and provided a complete rationale for the opinion stated.  As such, VA obtained an adequate opinion in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  The Board concludes that there has been substantial compliance with the June 2015 Board remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Accordingly, the duty to assist is also met.

II.  Analysis

A TDIU is provided where the combined schedular evaluation for service-connected diseases and disabilities is less than total, or 100 percent.  38 C.F.R. § 4.16(a).  VA will grant entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of his service-connected disabilities, from securing and following "substantially gainful employment" consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16; VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The central inquiry is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Board must evaluate whether there are circumstances in the Veteran's case, apart from any non service-connected condition and advancing age, which would justify a total rating based on individual unemployability due solely to the service- connected conditions.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. App. 375 (1993).  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).

The Veteran is service-connected for a cyst excision, left outer ear, rated noncompensable and acquired psychiatric disorder, rated 70 percent disabling.  The Veteran's combined disability rating is 70 percent.  The Veteran, therefore, meets the percentage scheduler requirements for a TDIU.  See Id.  

The Veteran claims that her inability to secure or follow a substantially gainful occupation is due to her service-connected acquired psychiatric disorder, to include her prescribed medication.  See, e.g., Veteran's statement dated April 2011.  The Veteran does not contend and the evidence does not reflect that her service-connected cyst excision, left outer ear, has a significant impact or her ability to secure or follow a substantially gainful occupation.  
A review of the record reveals that the Veteran has completed two bachelor's degrees, one in healthcare administration and a second in legal studies.  See, e.g., VA examination report dated April 2013.  She also completed two master's degrees, one in mental health counseling and a second in management.  See, e.g., VA treatment reports dated September 2009 and April 2010 and VA examination report dated April 2013.  She also has a doctorate in mental health counseling.  See, e.g., VA examination report dated October 2015.

The Veteran previously worked as a pharmacy technician during her military service and as a substitute teacher in 2001.  See, e.g., VA examination report dated April 2011.  The Veteran has reported that she last worked in 2001.  

In December 2001 SSA records reveal that the Veteran was awarded SSA disability due to severe depression, anxiety, and personality disorder.  SSA records from 2001 indicate that the Veteran experienced depression that caused marked difficulties in social functioning, concentration, and an inability to perform work-related tasks.

A December 2005 VA treatment record shows that the Veteran was continuing her course studies.  She reported that she was unable to sleep at night due to her anxiety; however, she would do school work when she was unable to sleep.  A GAF score of 55 was assigned.

During a July 2006 VA examination, the Veteran reported an increase in her psychiatric symptoms such as depression, anhedonia, and anxiety.  She denied any side effects of her psychiatric medications.  She denied short or long term memory or concentration problems.  The VA examiner found that her insight and judgment appeared intact.  She was diagnosed with severe depression and a GAF score of 55 was assigned.  The VA examiner found that the Veteran had insufficient thought monitoring skills and mood management skills, which moderately impaired her social and industrial capacity.

In the Veteran's February 2007 substantive appeal and in a February 2011 statement, she asserted that she is unable to maintain gainful employment since 1992 due to severe panic attacks that occur daily.  She stated that she was unable to work regularly as a substitute teacher due to her "medical condition."  

VA treatment records dated in February, June, and December 2007 document the Veteran's reported progress in her bachelor's degree and that she applied for graduate work in counseling.  During these treatment visits, the Veteran indicated that she felt overwhelmed by her course work and that she had difficulty starting assignments.  A few months later, she reported feeling better, but she was unable to complete her graduate studies on time.  GAF scores of 50 and 55 were assigned.  

A November 2007 VA treatment record shows that the Veteran stated that she does not do well without her psychiatric medications, as she is unable to function and complete her homework.  She stated that she sleeps frequently when she does not have her medication. 

In a May 2008 VA treatment report, the Veteran stated that she is doing "fine" and that she recently travelled to a different state to complete an in person residency test with practice sessions on dealing with clients.  The Veteran stated that she is "thrilled with this class" and anticipates receiving an A in the course.  The VA treatment provider stated that she completed a form that certifies that the Veteran has improved and that she is able to attend the class. 

A September 2009 VA treatment record indicates that the Veteran completed her second master's degree, was on the dean's list, is working on her doctorate's degree, partaking in a practicum at a community center, and hopes to write a book.  

In March, April, and June 2010 VA treatment reports, the Veteran reported that she completed her master's degree in mental health counseling and that she enjoyed the coursework but had trouble keeping a formal schedule due to unpredictable anxiety attacks, nightmares, and disturbed sleep.  She stated that she did not complete her practicum.  She was completing her doctorate online due to her agoraphobia and panic attacks.  She was nervous about her course work that required her to present in person.  She stated that her depression had improved.  
During an April 2011 VA examination, the Veteran reported that she had difficulty leaving house.  She indicated that her inability to work is due to her psychiatric symptoms.  She explained that when she employed as a substitute teacher in 2001 her attendance was inconsistent, and that she had trouble working for 26 consecutive days.  She denied experiencing any problems relating to her supervisors or coworkers.  She indicated that she was recently offered a position in healthcare, but she declined the offer.  She stated that she has never worked in the field of her educational background. 

The April 2011 VA examiner noted that the Veteran required her sister's assistance with paying bills because of her difficulties with concentration.  The examiner found that the Veteran lacked the required resiliency and adaptive competency to manage her psychiatric symptoms.  The VA examiner opined that the Veteran's psychiatric disability precludes her from obtaining and maintaining a gainful employment, as her social and occupational impairment is impaired due to the "unpredictable nature and severity of her depressive episodes."  A GAF score of 40 was assigned.

In an April 2013 VA examination, the Veteran stated that she would be uncomfortable reporting her mental conditions to a future employer and that she would be unable to be at work on time every day.  She stated that she was still enrolled in her online doctoral program and stated that the online coursework was preferable because she did not have to leave her house or be around people.  She expressed fear that something bad would happen when she left her house because she never knew when to expect an anxiety attack.

The April 2013 examiner found that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-case, and conversation.  The examiner opined that the Veteran's mood symptoms of anxiety and depression were mild to moderate and did not interfere with her employability.  The examiner stated that the Veteran's occupational functioning was not impaired to the extent that she was unemployable. The Veteran's functional occupational impairment was mild to moderate in nature, which was suggestive that the Veteran would be able to maintain some type of gainful employment.  The examiner noted that it was "certainly possible" that the Veteran could maintain gainful employment if her occupational setting were consistent with her preferences, for example, an isolated work environment.  The examiner noted that activation in the form of employment was frequently recommended as treatment for depression and might improve the Veteran's overall psychological functioning.

VA treatment records dated in June 2010 through May 2013 indicate that the Veteran experienced ongoing struggles with depressed mood, anxiety, agoraphobia, difficulty concentrating, guilt, and low energy.  Specifically, VA treatment records dated in May 2013 notes that although the Veteran is disabled, she is able to continue her doctoral program.  

A June 2015 VA treatment report documents that the Veteran will continue background research for a university, if she can work at her own pace with a distant deadline.  The VA treatment provider indicated that the Veteran continues to struggle with sudden bouts of debilitating depression and feels unable to take a regular job with daily commitments of time and energy.

During an October 2015 VA examination, the Veteran reported her work history as indicated in the April 2011 VA examination and her inability to obtain employment.   The Veteran indicated that the catalyst of her resignation as a substitute teacher in 2001 was her attendance and that the school counselor was a pedophile.  She stated that she was unable to complete an in person 8 week practicum course for her master's degree in counseling.  She stated that she prefers to stay at home.  She has panic attacks three to four times a month. 

The October 2015 VA examiner asked the Veteran if she had upcoming travel plans; the Veteran denied.  Then, the VA examiner cited to a June 2015 VA treatment report entry that the Veteran reported that she "is planning a trip to [Louisiana] to visit an ob gyn friend whom she met while stationed in Italy.  They are also planning a cruise around Italy, but next year. . . .  [S]he is also thinking about a trip to France to visit her niece."  The VA examiner noted that the Veteran speaks Italian and Spanish.

The October 2015 VA examiner opined that the Veteran's service-connected acquired psychiatric disability does not preclude her from physical or
sedentary employment.  The VA examiner stated that:

The [V]eteran clearly believes that any steady employment would be impossible given the unpredictable nature of her depressive episodes.  However, she also noticed some improvement in her mood when she had a goal (on line doctorate degree that she recently completed).  Although she reports significant depressive episodes that affect concentration, sleep, appetite, and isolation tendencies, she did obtain an advanced degree (online doctorate degree in counseling psychology) and she mentioned the possibility of pursuing background research for a professor. 

The VA examiner stated that the Veteran has functional impairment.  The VA examiner agreed with the April 2013 VA examiner findings that if the Veteran "were able to have an occupation that allowed her flexibility with deadlines and allowed her to work from home or in a more isolative environment (e.g., research), she could very well find some benefit to her mood."  The VA examiner opined that the Veteran's psychiatric symptoms are indicative of occupational and social impairment with reduced reliability and productivity. 

The Board finds that the Veteran's service-connected acquired psychiatric disability, including her prescribed medication for psychiatric disability, do not preclude her from securing and following a substantially gainful occupation. 

The Veteran contends that she is unable to maintain employment, namely, because of her psychiatric symptoms such as agoraphobia, fatigue, unpredictable episodes of severe depression and anxiety, and panic attacks.  The evidence reveals that the Veteran has not been employed since 2001.  To this end, the Board does not dispute the severity Veteran's psychiatric symptoms.  However, the Board finds, and the April 2013 and October 2015 VA examiners agree, that the Veteran would be able to obtain and sustain substantially gainful employment in an isolated environment where she would not be subject to stringent deadlines.  

The Board finds that the Veteran's extraordinary academic achievements are a testament to her ability to excel in the proper environment.  As such, the Veteran has proven that although she suffers from the above psychiatric symptoms, she has managed to complete her degrees online; it would seem reasonable that she would be capable to obtain and sustain substantially gainful employment in a relatively isolated environment, while working at her own pace.  Furthermore, VA treatment providers found that the while the Veteran suffered from psychiatric symptoms she is capable of continuing her post-graduate degrees.  See, e.g., VA treatment records dated May 2013.  Moreover, the Veteran has reported that she plans on writing a book and performing background research for a university.  See VA treatment record dated June 2015.  These types of endeavors appear doable for the Veteran.  The Veteran has been able to perform the type of work required for her masters and doctoral degrees in an isolated environment with flexible deadlines.  Additionally, the Veteran has demonstrated her ability to learn new materials, which suggests that she has the skills needed to adapt to new types of work outside or inside her current field of expertise, which happens to be mental counseling.  Notably, the Veteran has stated that she has not attempted to seek employment in her educational background.  Rather, she has been offered employment outside her areas of expertise and has declined such offers. 

In an event, the Veteran has expressed that she was on the dean's lists and obtained A's in her course studies.  Thus, it would be reasonable to assume that the Veteran's psychiatric symptoms, such as panic attacks and her preference to be at home, has not limited her abilities to achieve and excel in her several post-graduate degrees.   Therefore, it would be reasonable to assume that the Veteran would do well during the course of her employment is she was in the proper environment, such as her home as recommended by April 2013 and October 2015 VA examiners.


In a June 2015 VA treatment record the Veteran reported that she was going to conduct background research for a university "if she can work at her own pace with a distant deadline."   This again seems to further the April 2013 and October 2015 VA examiners findings that the Veteran would be able maintain employment in an isolated environment where she was not subject to stringent deadlines.  

The Board notes that the Veteran's post-graduate degrees, such as in mental health counseling, has required her to interact with "clients."  See, e.g., VA treatment record dated May 2008.  The Veteran asserts that she is able to continue her course work because she is able to obtain her degree "online" and does not have to leave her home or interact with others.  However, the Veteran's treatment records reveal that she has reported that her course work has involved interacting with others ("clients").  For instance, the Veteran reported that she is going to take her in-person residency test that practices with in dealing with clients, and that she was to partake in a practicum at a community center.  See, e.g., VA treatment report dated September 2009.  The Veteran stated that she enjoyed her in-person residency test and anticipated receiving A.  Despite, the Veteran's enthusiasm for her "in-person residency" in later VA treatment visits, the Veteran reported that she was unable to complete her partaking in practicum at a community center, in part, because trouble keeping a formal schedule due to unpredictable anxiety attacks.  However, the record reflects that the Veteran did compete some of the "in-person residency."  Furthermore, her educational background would allow her to pursue research and other tasks that would not require as much time working with others.  

The Board also points out that the October 2015 VA examiner called into question the Veteran's credibility.  For example, the October 2015 VA examiner noted that the Veteran has reported that she does not like to leave her home and has sudden panic and anxiety attacks.  The examiner questioned the Veteran's regarding her travel plans, which the Veteran denied.  Then, the October 2015 VA examiner noted that the Veteran reported four months ago in VA treatment record she revealed her upcoming travel plans to Louisiana, Italy, and France with friends.  As such, the Veteran's willingness to travel out of state and out of the country questions her credibility as to her statements that she does not like to leave her home and interact with others.  As such, the Board finds that the Veteran's statements seem internally inconsistent and questionable.  Moreover, it is reasonable to assume that with all of the Veteran's post-graduate degrees associated with counseling that the Veteran would be involved in interacting with others, as she has previously reported.  

The Board recognizes that the Veteran has been determined to be disabled by SSA and that the April 2011 VA examiner found that the Veteran's acquired psychiatric disability would preclude her from her employment.  However, the SSA determination was prior to the Veteran demonstrating her academic prowess and the Board finds that the April 2011 opinion is outweighed by the April 2013 and October 2015 VA opinions and the Veteran's statements that she can work at her own pace with distant deadlines.  The April 2013 and October 2015 VA examiners considered the Veteran's treatment records, contentions, and her educational background in rending their opinions.  The Board finds that their opinions are probative.  

The DSM-IV contains a GAF scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness. GAF scores during VA treatment visits and examinations ranged from 40 to 55.  A GAF score between 31 and 40 reflect some impairment in reality testing or communication or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed [individual] avoids friends, neglects family, and is unable to work[.]  A GAF score between 51 and 60 reflect moderate symptoms or moderate difficulty in social, occupational, or school functioning.  These GAF scores reflect moderate to serious industrial impairment, however, the actual clinical findings do not reflect disability warranting a TDIU.  

For these reasons, the Board finds that the Veterans' extensive education background make her uniquely qualified to perform a number of occupations in low stress environments- such as an isolated environment with flexible deadlines, similar to those that she received her numerous post-graduate degrees.  The preponderance of the evidence is against the Veteran's claim.  The benefit-of-the-doubt doctrine is therefore not helpful in this instance and the claim for a TDIU must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.



ORDER

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


